Case 1:20-cv-01590-RPK-RLM Document 84 Filed 05/08/20 Page 1 of 2 PageID #: 2204
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    May 7, 2020
 By ECF

 Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:    Chunn et al. v. Warden Derek Edge, No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

 Dear Judge Kovner:

        This Office represents Respondent Warden Derek Edge in the above-referenced matter.
 Enclosed please find the following documents:

        (1)    Memorandum of Law in Opposition to Petitioners’ Motion for a Preliminary
               Injunction and In Opposition to Petitioners’ Motion for Class Certification (Dkt.
               No. 79);
        (2)    Declaration of Health Services Administrator Stacey Vasquez with exhibits A-D
               (Dkt. No. 80);
        (3)    Declaration of Associate Warden Milinda King with exhibits A-H (Dkt. No. 81);
        (4)    Declaration of Associate Warden Caryn Flowers with exhibits A-B (Dkt. No. 82);
               and
        (5)    Declaration of AUSA James R. Cho with exhibits A-E (Dkt. No. 83).

      A copy of the unredacted declarations of Ms. Flowers and Ms. King will be emailed to
 Chambers directly.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:     s/ James R. Cho
                                                    JAMES R. CHO
                                                    Assistant U.S. Attorney
                                                    (718) 254-6519
                                                    james.cho@usdoj.gov
Case 1:20-cv-01590-RPK-RLM Document 84 Filed 05/08/20 Page 2 of 2 PageID #: 2205



 Enclosures

 cc:   All Counsel of Record (by ECF) (w/ enclosures)




                                             2
